DETAILED ACTION

	Claims 1 – 16, which are currently pending, are fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiaopin Wang et al. (U.S. Patent Publication 20130054529).


With respect to claim 1, Wang teaches:
detecting a filesystem event occurring in a filesystem at a data production site (see paragraph [0017], where a bookmark is created for a snapshot of data at a specific point in time upon an event); 

associating the bookmark with metadata about the filesystem event, the metadata comprising a timestamp and a point-in-time (PiT) snapshot of the filesystem at the time of occurrence of the filesystem event (see paragraph [0017], where a bookmark is created for a snapshot of data at a specific point in time upon an event); and 
transferring said bookmark and metadata to a data recovery site for recording in storage (see paragraph [0020], where bookmarks are stored in memory). 

With respect to claim 2, Wang teaches:
searching said storage for a bookmark that contains a full file path (filename and directory) and other metadata of a file of interest to be recovered or replicated (see paragraph [0044], where the file path may be stored and available for search); and
selecting a PiT snapshot associated with said bookmark that contains said file of interest (see paragraph [0017], where a snapshot is used in order to make a replication at a certain point in time). 

With respect to claim 3, Wang teaches:
detecting said filesystem event comprises detecting filesystem level changes using an agent executing on a processor at said production site, and said creating said bookmark comprises translating said filesystem level change to a descriptive string (see paragraph [0018], where changes in the system may trigger a bookmark).

With respect to claim 4, Wang teaches:
creating comprises creating said bookmark describing the filesystem event so as to be user understandable (see paragraph [0017], where a bookmark is created for a snapshot of data at a specific point in time upon an event). 

With respect to claim 5, Wang teaches:
said detecting a file system event comprises detecting an operation in a processor at the data production site that causes a filesystem level change to said filesystem, and said creating comprises translating said operation into a user understandable text string description of said filesystem level change (see paragraph [0018], where changes in the system may trigger a bookmark). 

With respect to claim 6, Wang teaches:
selecting a PiT snapshot for a time at which said file of interest was in a state prior to the file of interest being lost or corrupted to recover said file of interest (see paragraph [0042], where a state of a snapshot at a specific point in time may be determine for replication). 
With respect to claim 7, Wang teaches:
said file of interest comprises a state of said file as it existed at a previous time, and the method further comprises selecting a PiT snapshot for a time at which said file of interest was last changed before said pervious time (see paragraph [0042], where a state of a snapshot at a specific point in time may be determine for replication). 

With respect to claim 8, Wang teaches:


With respect to claim 9, Wang teaches:
recovering and replicating a file of interest using said bookmarks and metadata to identify a relevant PiT snapshot of said filesystem (see paragraph [0017], where a snapshot is used in order to make a replication at a certain point in time). 

With respect to claim 10, Wang teaches:
a filesystem event occurring in a filesystem at a data production site (see paragraph [0017], where a bookmark is created for a snapshot of data at a specific point in time upon an event); 
creating at said data production site a bookmark describing the filesystem event (see paragraph [0017], where a bookmark is created for a snapshot of data at a specific point in time upon an event); 
associating the bookmark with metadata about the filesystem event, the metadata comprising a timestamp and a point-in-time (PiT) snapshot of the filesystem at the time of occurrence of the filesystem event (see paragraph [0017], where a bookmark is created for a snapshot of data at a specific point in time upon an event); and 
transferring said bookmark and metadata to a data recovery site for recording in storage (see paragraph [0020], where bookmarks are stored in memory). 

With respect to claim 11, Wang teaches:
an agent running on said processor that detects said filesystem event and creates said bookmark describing said filesystem event (see paragraph [0017], where a bookmark is created for a snapshot of data at a specific point in time upon an event). 

With respect to claim 12, Wang teaches:
said creating said bookmark comprises translating a filesystem level operation into a user understandable text string description of said filesystem level operation (see paragraph [0017], where a bookmark is created for a snapshot of data at a specific point in time upon an event). 

With respect to claim 13, Wang teaches:
selecting a PiT snapshot for a time at which said file of interest was in a state prior to the file of interest being lost or corrupted to recover said file of interest (see paragraph [0042], where a state of a snapshot at a specific point in time may be determine for replication). 

With respect to claim 14, Wang teaches:
said file of interest comprises a state of said file as it existed at a previous time, and said selecting comprises selecting a PiT snapshot for a time at which said file of interest was last changed before said pervious time (see paragraph [0042], where a state of a snapshot at a specific point in time may be determine for replication). 

With respect to claim 15, Wang teaches:
entering into said storage bookmarks and metadata for a stream of filesystem events (see paragraph [0020], where bookmarks are stored in memory). 


recovering and replicating a file of interest using said bookmarks and metadata to identify a relevant PiT snapshot of said filesystem (see paragraph [0017], where a snapshot is used in order to make a replication at a certain point in time). 

Conclusion/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ALEXANDRIA Y BROMELL/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        March 18, 2021